Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul J. Harris appeals from the district court’s order granting summary judgment in favor of the Government in its action to recover from Harris money owed to the Centers of Medicare and Medicaid Services as a result of third-party payments made to a Medicare beneficiary. We have *570reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harris, No. 5:08-cv-00102-FPS, 2009 WL 891931 (N.D.W. Va. Mar. 26 2009); (June 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.